Citation Nr: 1618309	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  09-50 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right hip disability. 

2.  Entitlement to an initial evaluation in excess of 10 percent for hypertension. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1978 to July 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina which granted service connection for hypertension and assigned an initial evaluation of 10 percent, effective July 31, 2007, and denied service connection for a right hip disability.

The Veteran has submitted two reports of VA hospitalizations and has enclosed 
a waiver of RO consideration.  The Board has accepted these documents for inclusion in the record on appeal.  See 38 C.F.R. § 20.800 (2015).

In July 2014, the Board remanded the case for further evidentiary development.  The case is once again before the Board.  

The issue of entitlement to service connection for a right hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hypertension is not manifested by diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for hypertension are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7101 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In this case, the Veteran is challenging the initial disability rating assigned following the grant of service connection for hypertension.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Thus, VA's duty to notify has been satisfied.

The record also reflects that VA has made reasonable efforts to obtain all relevant records.  The Veteran's service treatment records and service personnel records are on file, as are post-service VA and private treatment records.

VA's duty to assist also includes affording a veteran a VA examination when warranted.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Veteran underwent VA examinations in May 2008, September 2009, and June 2015.  The examination reports provide the medical information needed to address his claim pursuant to the relevant rating criteria, and the Veteran has not alleged that his hypertension has worsened since the last examination.  Therefore, the Board finds that the duty to assist a claimant has been satisfied

The Board also notes that the actions requested in the prior remand have been undertaken to the extent possible.  An additional VA examination was conducted and updated VA treatment records were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Increased Initial Evaluation for Hypertension

The July 2008 rating decision on appeal granted service connection for the Veteran's hypertension and assigned a 10 percent evaluation effective July 31, 2007.  He seeks an increased initial evaluation. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A.        § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for that disability, separate, or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 7101, pertaining to hypertension, provides for a 10 percent rating where diastolic pressure is predominantly 100 or more; systolic pressure is predominantly 160 or more; or where an individual has a history of diastolic pressure that is predominantly 100 or more which requires continuous medication for control.  A 20 percent rating is assigned for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  Higher evaluations are available for even more severe readings.  38 C.F.R. § 4.104.  

Records of blood pressure measurements taken throughout the appeal period do not contain any diastolic pressure readings over 110, and predominantly contain systolic pressure readings under 200.  The Veteran does not assert that his blood pressure has exceeded those levels during the appeal period, rather, he contends that his blood pressure would exceed those levels but for his hypertension medication.  

The first blood pressure reading during the appeal period is 136/88, taken during private treatment in March 2008.  While readings of 200/100, 200/100, and 200/100 were noted during the May 2008 VA examination, the Veteran stated during the examination that his blood pressure measured approximately 180/90 during weekly self-checks.  The examiner also noted the Veteran's blood pressure medications and the Veteran's reports that he has not been hospitalized in the past year due to hypertension and that he works full-time in customer service.  Blood pressure readings of 136/86 and 132/78 were reported in August 2008 and March 2009.  

During the September 2009 VA examination, the Veteran's blood pressure measured 168/90, 168/92, and 168/90.  The Veteran stated that his blood pressure ranges from 140-150/85-90s from checks every other day, denied hospitalizations due to hypertension, and reported that he did not miss any work due to hypertension.  The examiner also noted the Veteran's blood pressure medications.  

Finally, during the June 2015 VA examination, measurements of 189/106, 188/99, and 187/97 were recorded.  The examiner listed the Veteran's hypertension medications and the Veteran stated that his hypertension medication causes headaches and fatigue which have impacted his ability to work.  

While additional blood pressure readings from VA and private treatment sessions are of record, on no reading was diastolic pressure shown to be 110 or more or systolic pressure over 200.  

After review of the record, the Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent for his hypertension.  Diastolic pressure has never been shown to be 110 or more during the appeal period.  While the Veteran's systolic pressure measured 200 during the May 2008 VA examination, this was an isolated occurrence, and measurements taken prior to and after that examination showed systolic pressure below 200.  Moreover, the Veteran reported during that examination that his systolic pressure was around 180 during weekly self-checks, and no other measurement of systolic pressure of 200 or more was recorded.  Therefore, as the Veteran's hypertension has not been manifested by diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more, a schedular evaluation in excess of 10 percent is denied.  

The Board acknowledges the Veteran's contention that his hypertension would meet the higher rating criteria but for his medication.  However, the rating criteria specifically contemplate the use of continuous medication for control in the 10 percent evaluation that the Veteran currently receives.  38 C.F.R. § 4.104; Diagnostic Code 7101.  The Board also acknowledges the Veteran's and his wife's reports that the Veteran experiences headaches, fatigue, shortness of breath, chest pains, feet swelling, erratic heartbeat, and limitations on physical activity due to hypertension.

Diagnostic Code 8100 governs disability ratings for headaches, providing a 10 percent rating for migraines with characteristic prostrating attacks averaging one in two months over the last several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  In this case, the evidence of headaches consists exclusively of the Veteran's general complaint of headaches during the June 2015 VA examination.  During the examination, however, the Veteran gave no indication of the frequency or severity of his headaches-the crucial information that is necessary to obtain a compensable rating under Diagnostic Code 8100.  In addition, the medical evidence of record does not reflect a diagnosis of headaches, beyond the Veteran's general statement, nor is there medical evidence to suggest that the headaches are causally linked to hypertension.  As such, a separate rating for headaches is not warranted.

With regard to the Veteran's complaints of foot swelling, 38 C.F.R. § 4.71a addresses foot disabilities.  However, there is no evidence that the Veteran has any specific foot disability.  Instead, the only evidence of swelling is the Veteran's general statement in July 2015, and the medical evidence reflects no underlying pathology that is associated with swelling of the feet that would warranted a separate rating under 38 C.F.R. § 4.71a or any other Diagnostic Code, nor is there competent evidence to suggest that this symptom is causally linked to hypertension.  

With regard to the Veteran's complaints of fatigue, shortness of breath, chest pains, erratic heartbeat, and limitations on physical activity, which are contemplated in many of the other Diagnostic Codes relating to the cardiovascular system, the Board has also considered other potentially applicable Diagnostic Codes.  However, the medical evidence of record demonstrates no additional cardiovascular diseases that would warrant separate disability evaluations, nor is there competent evidence to suggest that the symptoms are causally linked to hypertension.  As such, a separate rating for these symptoms is not warranted.


III. Extraschedular Consideration

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application     of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the rating criteria specifically describe the Veteran's disability level and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115.  In any event, the evidence also does not suggest that the Veteran's hypertension has resulted in marked interference with employment above and beyond that considered by the assigned disability evaluation, or that the Veteran  has been frequently hospitalized as a result of this condition.  To the contrary, the Veteran reported during the May 2008 and September 2009 VA examinations that he has not been hospitalized or missed work time due to hypertension.  While the Veteran reported during the June 2015 VA examination that his hypertension medication causes headaches and fatigue which impact his ability to work, the rating criteria and the Veteran's 10 percent rating contemplate a degree of occupational impairment.  See 38 C.F.R. § 4.10.  He has not alleged that his hypertension has caused marked interference with his employment, nor does the record reflect other indicia of an exceptional or unusual disability picture.  Consequently, referral for extraschedular consideration is not warranted.  Id.
 
Finally, the Veteran has not asserted, nor does the evidence suggest, that his hypertension has rendered him unemployable.  On the contrary, the Veteran is currently employed.  Thus, the Board finds that a claim for a total disability rating based on individual unemployability has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An initial evaluation in excess of 10 percent for hypertension is denied.


REMAND

Reason for Remand: To comply with the prior remand directive to contact the National Personnel Records Center (NPRC) to request verification of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) service.

As noted in the prior remand decision, the Veteran reported that he injured his right hip during a fall at Fort Benning's jump school in 1977.  The Veteran's DD-214 shows that the Veteran entered active duty service in July 1978 with about two and a half months of prior inactive service.  The service treatment records include a June 1977 Reserve Officers' Training Corps (ROTC) cadet examination.  

ACDUTRA includes duty performed by a member of a Senior ROTC program when ordered to such duty for the purpose of training or a practice cruise under Chapter 103 of Title 10, United States Code. 38 C.F.R. § 3.6(c)(4).  INACDUTRA includes training (other than active duty for training) by a member of, or applicant for membership (as defined in 5 U.S.C. 8140(g)), the Senior ROTC prescribed under Chapter 103 of Title 10, United States Code.  38 C.F.R. § 3.6(d)(3).  Noting that VA had not made any attempt to verify any period of ACUDTRA or INACDUTRA service, the Board directed the AOJ to contact the NPRC to request verification of any period of the Veteran's ACDUTRA or INACDUTRA during his claimed jump school training at Fort Benning in 1977, and to contact the Defense Finance and Accounting Service (DFAS) to request the Veteran's military pay records dating from January 1977 to July 1978.  

On September 23, 2014, the AOJ requested that the NPRC furnish the Veteran's service treatment records and service personnel file, and, six days later, additional service treatment records and service personnel records were uploaded into the virtual claims file.  However, the AOJ did not, as instructed by the Board, contact the NPRC to request verification of the Veteran's 1977 service, and the record contains no documentation of any attempts to do so.  While the AOJ received notification from the DFAS in September 2014 and June 2015 that the Veteran's leave and earning statements from the prescribed time period were unavailable, the AOJ's failure to request verification from the NPRC as instructed requires that the case be remanded to do so.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand). 

Additionally, the Board notes that the military personnel records received in September 2014 indicate that the Veteran held the military occupational specialty (MOS) of parachutist beginning on August 18, 1976.  Therefore, the AOJ should contact the NPRC to request verification of any period of ACDUTRA or INACDUTRA service from August 1976 to July 1978.

Relevant ongoing VA treatment records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA treatment records dating from January 2016 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.
2. Contact the NPRC, or any other appropriate records depositories, to request a list of the Veteran's dates of ACDUTRA and INACDUTRA service from August 1976 to July 1978.  The AOJ must document all attempts made to verify such service.  If such service cannot be verified, the AOJ should describe all efforts taken to perform such, annotate the claims file, and inform the Veteran and his representative.

3. Then, re-adjudicate the claim.  If the benefit sought is not granted, issue a Supplemental Statement of the Case (SSOC) and return the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter  the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


